DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 06/01/2022 is acknowledged.  However, applicant does not specifically disclose whether the election is with or without traverse nor provide any argument with the traversal.  Examiner presumes applicant elect Group I (claims 1-8) without traverse.
Drawings
	The drawings are objected to because Figs. 1-2 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, applicant recites “the central top slit” which is lack of proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braginsky et al (6,409,016).

    PNG
    media_image1.png
    541
    735
    media_image1.png
    Greyscale

As to claim 1, Braginsky discloses an suture organization device (Figure 1), comprising a substrate having a top edge and a bottom edge (as annotated above) with a first panel and a second panel extending therebetween; a first central longitudinal axis extending in a direction from the top edge to the bottom edge between the first panel and the second panel (Figure 1 above); wherein the first panel and the second panel are foldable about the first central longitudinal axis between an open position and a closed position (the panel 16 and 18 able to fold along the fold line); an opening extending through the bottom edge and into the first panel (as shown in Figure 1, the opening is form at the bottom edge of the first panel; a plurality of top slits (13) extending into the top edge of the first panel, wherein at least one of the plurality of top slits is aligned with at least a portion of the first opening (the at least one top slits is aligned with the edge of the first opening); a plurality of bottom slits (13) extending into the bottom edge of the first panel; and a first tab (27) on the first panel adjacent a first side of the opening (left side of the bottom opening); a second tab (20) on the first panel adjacent a second side of the opening right side of the bottom opening); and wherein the first tab and the second tab both open toward the opening (as shown in Figure 1 of applicant’s drawing, the first and second tab have U-shape slit forming the tab with the connecting portion of the tab facing towards the opening, the structure of the tab of Braginsky is also having a U-shape slits forming the tab with the connecting portion of the tab facing toward the opening, this read on applicant’s claim language).  .
Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736